DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 14, and 15 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by  Lai et al. (US 2009/0101883 A1).  
Regarding claims 10 and 11,  Lai teaches in figures Figure 3 and related text e.g. a memory stack (300; Fig.3;Para. 0036), comprising: a bottom electrode layer (330; Fig.3; Para.0038) ; a first dielectric layer (335; Para. 0039) aside the bottom electrode layer (330); a phase change layer (310; Para.0036) over the bottom electrode layer (330); a second dielectric layer (380; Para. 0043) aside the phase change layer (310); and a top electrode layer (340; Para. 0038) over the phase change layer (310), wherein at least one void (370) is enclosed by the top electrode layer (320), the phase change layer (310), the second dielectric layer (380) and the bottom electrode layer (330). 

Regarding claim 14, Lai teaches in figures Figure 3 and related text e.g. the second dielectric layer (380) is further extends below the top electrode layer (second dielectric layer 380 extend lower than 320).
Regarding claim 15, Lai teaches in figures Figure 3 and related text e.g. a width of the top electrode layer (350) is greater than a width of the phase change layer (310).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (1883) as applied to claim 10 above, and further in view of Lee (US 2019/0189691 A1). 
Regarding claims 11-13, Lai does not teach a polymer layer disposed on a sidewall of the phase change layer and a bottom surface of the top electrode layer, a moisture- resistant layer disposed between the at least one void and the second dielectric layer, the moisture-resistant layer is further disposed on a sidewall of the top electrode layer.
Lee teaches a polymer layer (16 formed on the left side of the memory stack; Fig.2B; Para. 0041) disposed on a sidewall of the phase change layer (14; Fig. 2B) and a bottom surface of the top electrode layer (disposed on the bottom surface of 16 at a point where the side surface and bottom surface of 16 intersects; Fig.2B) and a moisture-resistant layer disposed between the at least one void and the second dielectric layer (16 formed on the right side of the memory stack between the NP and second dielectric layer; Fig.2B); the moisture-resistant layer is further disposed on a sidewall of the top electrode layer (16 is disposed on the side surface of 15; Fig.2B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to form a polymer layer disposed on a sidewall of the phase change layer and a bottom surface of the top electrode layer, a moisture- resistant layer disposed between the at least one void and the second dielectric layer, the moisture-resistant layer is further disposed on a sidewall of the top electrode layer in the device of the Lai as taught by Lee to further protect the memory device of Lai. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (1883) as applied to claim 10 above, and further in view of Goux et al. (US 2012/0069645 A1). 
	Regarding claim 16, Lai does not teach the phase change layer has a narrow-middle profile that is narrow in a middle portion thereof.
	However, Goux teaches in Figure 1 and 2 the phase change layer (2) has a narrow-middle profile that is narrow in a middle portion thereof (8; Fig.2; Para.0022).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have the phase change layer has a narrow-middle profile that is narrow in a middle portion in the device of Lai as taught by Goux for the purpose of providing a plurality of memory regions more than one bit cell and increasing data storage (para. 0007).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2015/0200353 A1) in view of Jeong et al. (US 2006/0228853 A1). 
Regarding claim 21, Zhang teaches in Figure 2K and related text e.g.  a bottom electrode layer (210; Fig.2K; Para. 0048); a phase change layer (212; Fig.2K; Para. 0049; MTJ not phase change layer) over the bottom electrode layer (210); a top electrode layer (232; Fig.2K; Para. 0051) over the phase change layer (212); a moisture-resistant layer (different than claimed invention; ILD 228; Para. 0051) laterally surrounding the top electrode layer (232; Para.0051) and the phase change layer (212), wherein the moisture-resistant layer (228) is in contact with the top electrode layer (232) but separated from the phase change layer (212) and the bottom electrode (210) .

However, Lung teaches the dielectric layer fill material and surrounding and encasing the entire phase change memory element (Para. 0051). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to recognize that the dielectric fill material in the device of Lung can be treated as a moisture-resistance layer since the dielectric layer seal the memory device and can be treated as a moisture-resistance layer. 
However, Jeong teaches a resistance element such as MTH structure or phase change layer can be allocated (Para. 0006). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a phase change layer instead of MTJ in the device of Lung as taught by Juang since it is very well known in the art to form either an MTJ or a phase change layer based on the design of the memory device. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (0353) in view of Jeong et al. (8853) as applied to claim 21 above and furthermore in view of Lee (US 2019/0189691 A1). 
Regarding claim 23, Zhang in view of Jeong does not teach wherein at least one void is between the phase change layer and moisture-resistant layer. 
However, Lee teaches at least one void is between the phase change layer and moisture-resistant layer (NP formed between 17 and 14).
.

 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (0353) in view of Jeong (8853) as applied to claim 21 above and furthermore in view of Sarkar et al. (US 2020/0287133 A1). 
Regarding claim 24, Zhang in view of Jeong does not teach a dielectric layer laterally surrounding the moisture-resistant layer, wherein the dielectric layer and the moisture-resistant layer comprise different materials.
However, Sarkar teaches a dielectric layer (506; Fig.5C; Para. 0065) laterally surrounding the moisture-resistant layer (504; Fig.5; Par. 0065), wherein the dielectric layer (506) and the moisture-resistant layer (504) comprise different materials (Para. 0060).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a dielectric layer laterally surrounding the moisture-resistant layer, wherein the dielectric layer and the moisture-resistant layer comprise different materials in the device of Zhang in view of Jeong as taught by Sarkar since any number of dielectric layers can be formed to protect the memory device (Para. 0062). 
Response to Arguments
Applicant’s arguments with respect to claims 10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “...and a first portion of the top electrode layer uncovered by the phase change layer is rougher than a second portion of the top electrode layer covered by the phase change layer…”, in combination with the rest of the limitations of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUNIR S AMER/            Primary Examiner, Art Unit 2894